IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,608-01


                         EX PARTE MILTON SAVAGE JR., Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
          CAUSE NO. F-2004-1606-E-WHC 1 IN THE 367TH DISTRICT COURT
                            FROM DENTON COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

assault as a habitual felon and sentenced to twenty-five years’ imprisonment and a $5000 fine.

        Applicant contends, inter alia, that the $5000 fine is not authorized as punishment under the

habitual-felon statute. See TEX . PENAL CODE 12.42(d). He is correct. The trial court, with the State’s

agreement, “recommends that Applicant receive relief by having the jury’s verdict reformed by

removing the unauthorized fine from Applicant’s sentence.” The recommendation is supported by

the habeas record and applicable law. See TEX . CODE CRIM . PROC. art. 37.10(b).
                                                                                                  2

       We hold that the $5000 fine imposed in cause no. F-2004-1606-E, The State of Texas v.

Milton Savage, Jr., from the 367th District Court of Denton County is vacated. The 25-year sentence

remains unchanged. A review of Applicant’s remaining claims shows that they lack merit. These

claims are denied.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 11, 2019
Do not publish